            IN THE UNI TED STATES DIST RIC T COU RT
               EASTERN DISTRICT OF ARK ANS AS
                     PINE BLUFF DIV ISIO N

ROBERT SCO TT WILCOX                                          PLAINTIFF
ADC #163497

v.                        No. 5:19-cv-288-DPM

DREW COU NTY SHERIFF'S
DEPARTMENT, and DREW COU NTY
CIRCUIT COU RT                                            DEF END ANT S

                                    ORDER

      1. The petit ion to revo ke Wilc ox's susp ende d sente nce was
                                                                       case
dism issed for lack of evide nce; and a newl y filed petit ion in that
                                                                         en,
omit s the alleg ation s at the hear t of this case. His moti on to reop
NQ4, is there fore gran ted.
      2. Wilc ox says he was unla wful ly arres ted for drug s that were
                                                                         n't
                                                                      t and
his. He says his paro le was revo ked base d on the unla wful arres
                                                                         He
that the Defe ndan ts also tried to revo ke his susp ende d sente nce.
                                                                Circ uit
 sued the Drew Coun ty Sher iff's Depa rtme nt and Drew Coun ty
 Cour t seek ing dam ages . NQ 2.
      Wilc ox's claim s are Heck-barred. Heck v. Humphrey, 512 U.S. 477,
                                                                  ). A
 486-87 (1994); New my v . Johnson, 758 F.3d 1008 (8th Cir. 2014
                                                                          his
 judg men t in Wilc ox's favo r wou ld nece ssari ly call into ques tion
                                                                        n has
 paro le revo catio n; and Wilc ox hasn 't alleg ed that the revo catio
been rever sed, expu nged , or inval idate d. Furth er, neith er the Drew
Coun ty Sheriff's Office nor the Drew Coun ty Circu it Cour t is an entity
subject to suit unde r 42 U.S.C. § 1983. Ketchum v. City of West Memphis,
974 F.2d 81, 82 (8th Cir. 1992); Midfelt v. Circuit Court of Jackson County,
Missouri, 827 F.2d 343,345 (8th Cir. 1987). Wilcox's comp laint there fore
fails to state a claim.
     3. Wilcox's comp laint will be dism issed witho ut prejudice. This
dismi ssal coun ts as a "strik e" unde r 28 U.S.C. § 1915(g). An in forma
pauperis appe al from this Orde r and accom pany ing Judg ment woul d
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
      So Orde red.

                                   D.P. Mars hall Jf
                                   Unite d States District Judg e




                                     -2-
